               Case 3:19-bk-31208-SHB                           Doc 4 Filed 04/15/19 Entered 04/15/19 16:00:38                            Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Breana Nicole Aleshire
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Regional Acceptance Corporation                      Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2019 Nissan Sentra 1300 miles                            Reaffirmation Agreement.
    property       VIN No.: 3N1AB7AP9KY215875                               Retain the property and [explain]:
    securing debt: Tag No.: 8PO-1J3

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Bridgeway Apartments                                                                         No

                                                                                                                           Yes

 Description of leased        Apartment Lease
 Property:

 Lessor's name:               Sprint                                                                                       No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 3:19-bk-31208-SHB                              Doc 4 Filed 04/15/19 Entered 04/15/19 16:00:38                      Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Breana Nicole Aleshire                                                                Case number (if known)


                                                                                                                              Yes


 Description of leased        Cell phone contract
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Breana Nicole Aleshire                                                   X
       Breana Nicole Aleshire                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        April 13, 2019                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 3:19-bk-31208-SHB         Doc 4 Filed 04/15/19 Entered 04/15/19 16:00:38             Desc
                               Main Document     Page 3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                              Eastern District of Tennessee

     IN RE:                                             * CASE NO.:
                                                        *
     Breana Nicole Aleshire,                            *
                                                        * CHAPTER: 7
                                                        *
                                                        *
            Debtor                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtor's
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office           Breana Aleshire               Bridgeway Apartments
Howard H. Baker, Jr., U.S.      331 Bridgeway Drive, Apt. 321 c/o Rohdie Management
Courthouse                      Maryville, TN 37801           1000 Bridgeway Drive
800 Market Street Ste 114                                     Maryville TN 37801
Knoxville, TN 37902


Regional Acceptance         Sprint
Corporation                 P.O. Box 4191
1351 East Bardin Road, #251 Carol Stream IL 60197
Arlington TX 76018


                                             Dated: 4/15/2019

                                              /s/ Zachary S. Burroughs 025896
                                             /s/ Camille N. DeBona 035982
                                             Zachary S. Burroughs 025896,
                                             Camille N. DeBona 035982
                                             Attorneys for Debtor
                                             Clark & Washington, L.L.C.
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
